                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

LACY NICOLE LONG,                          )
                                           )
                  Plaintiff,               )
                                           )
                        v.                 )            Case No. CIV-18-11-SPS
                                           )
75 JUNCTION CORPORATION,                   )
a domestic for profit business corporation )
doing business as 75 Junction,             )
                                           )
                  Defendant.               )

                               OPINION AND ORDER

         This matter comes before the Court on motion by Plaintiff Lacy Nicole Long to

dismiss [Docket No. 29] her first claim for relief, an alleged violation of Title VII of the

Civil Rights Act of 1964, without prejudice. Plaintiff sued the Defendant 75 Junction

Corporation (“75 Junction”), alleging a violation Title VII in her original Complaint filed

with this Court. See Docket No. 2. Plaintiff then amended her Complaint as a matter of

course, alleging again the Title VII violation, as well as a violation of the Oklahoma Anti-

Discrimination Act (“OADA”), Okla. Stat. tit. 25, § 1301 et seq. See Docket No. 6. The

Defendant moved to dismiss Plaintiff’s Amended Complaint, which the Court construed

as a Motion for Summary Judgment and denied without prejudice to refiling at an

appropriate time upon further discovery. See Docket Nos. 12, 21, 24. The Plaintiff has

now filed the present motion, which the Court finds should be granted for the reasons stated

below.
       Plaintiff states in her motion that, based upon an examination of the Defendant’s

payroll records, dismissal of her Title VII claim is appropriate. See 42 U.S.C. § 2000e(b)

(noting that “[t]he term ‘employer’ means a person who [inter alia,] has fifteen or more

employees for each working day in each of twenty or more calendar weeks in the current

or preceding calendar year.”). The Defendant has not responded to the Plaintiff’s motion,

and the Court therefore finds that such motion should be granted. See Fed. R. Civ. P.

41(a)(2) (“Except as provided in Rule 41(a)(1), an action may be dismissed at the plaintiff’s

request only by court order, on terms that the court considers proper.”).

       “A district court’s decision whether to exercise [supplemental] jurisdiction after

dismissing every claim over which it had original jurisdiction is purely discretionary.”

Carlsbad Technology, Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009), citing 28 U.S.C.

§ 1367(c) (“The district courts may decline to exercise supplemental jurisdiction over a

claim . . . if . . . the district court has dismissed all claims over which it has original

jurisdiction.”). Here, the Plaintiff has requested that this Court decline to exercise its

supplemental jurisdiction over the remaining Oklahoma state law claim, and that the case

be “remanded” to the Oklahoma District Court of Okmulgee County. In light of the

Plaintiff’s request and the Defendant’s lack of objection, the Court therefore declines to

exercise supplemental jurisdiction over the remaining state law claim in this case. See

Smith v. City of Enid By and Through Enid City Commission, 149 F.3d 1151, 1156 (10th

Cir. 1998) (“When all federal claims have been dismissed, the court may, and usually

should, decline to exercise jurisdiction over any remaining state claims.”). Inasmuch as

this case has not been removed from an Oklahoma State Court, however, this Court lacks

                                             -2-
the ability to remand it to a state court. As such, the Court finds that the remaining state

law claim is hereby dismissed without prejudice.

       Consequently, IT IS ORDERED that the Plaintiff’s Motion to Dismiss [Docket No.

29] is hereby GRANTED, and this case is hereby DISMISSED WITHOUT PREJUDICE.

       DATED this 1st day of November, 2018.




                                            -3-
